ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on October 22, 2021 for the application filed June 10, 2019 which claims priority to a provisional application filed on December 23, 2016. Claims 1, 3, 6, 14-15 and 17 have been amended and claims 5 and 21-23 have been cancelled. Claims 1-4 and 6-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recited that the map displays on the map the locations of the first and second nurse before receiving the first selection while claim 1 recites that displaying on the map the location of the first nurse in response to the first selection. It is unclear how the map could display the location of the first nurse before the first selection and in response to the first selection, rendering the claim indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-8, 10-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vialgo et al. (U.S. Pub. No. 2014/0100873) in view of Moore (U.S. Pub. No. 2014/0278488) and Hargis (U.S. Pub. No. 2016/0027289).
Regarding claim 1, Vialgo discloses at least one non-transitory machine-readable medium having stored thereon data which, if used by at least one machine, causes the at least one machine to perform operations (Paragraph [0007]) comprising: 
Fig. 3 and paragraph [0037] show and discuss a user device screen display that depicts list display area 400 that displays a patient list of demographic bars that displays context associated with a particular patient. Context includes patient name 336, date of birth 338, allergies 340, and location 342.  Also see paragraphs [0028]-[0028] which discuss that the user device has a computer processor and is used by a clinician.)
whereinFig. 3 and paragraph [0037] show and discuss that the patients are associated with a patient name (i.e. patient identifier) and location (i.e. room number LD4C).) and (c) a Fig. 5 and paragraphs [0038]-[0039] show and discuss that the patient names are associated with a care team for the patient which includes a nurse. Also see paragraph [0037] which discusses that patients that are assigned to clinicians.); 
receiving a first selection from the first physician and via the display, the first selection comprising at least one of Figs. 3-4 and paragraph [0037] show and discuss that selecting a patient demographic bar, which include the patient identifier (i.e. patient name) to move from screen 300 to screen 400.); 
displaying (a) a first profile of the first nurseFigs. 4-5 and paragraphs [0038]-[0039] show and discuss displaying care team information for the selected patient which includes information of the nurse on the care team for the patient, construed as a profile.); 
receiving a second selection, the second selection comprising a communication method from the first physician in response to displaying the first profile of the first nurse (Figs. 4-5 and paragraphs [0038]-[0039] show and discuss that once the desired information is reviewed and/or selected, the first clinician can select the indicator from call display area 414 or the text message button 416.); and 
sending a communication from the first physician to the first nurse in response to receiving the second selection (Figs. 5-6 and paragraphs [0039]-[0040] show and discuss the clinician calling and text messaging a member of the care team using the call display area or the text message button.).
Vialgo does not appear to explicitly disclose displaying to a first physician, via a display coupled to the at least one processor and at least one memory, a map of a hospital floor, wherein (a) the map simultaneously displays first and second rooms of the hospital floor, (c) a first nurse is assigned to the first room and a second nurse is assigned to the second room; the first selection comprising the displayed first room; or displaying (b) a location of the first nurse on the map, in response to receiving the first selection;.	Moore teaches that it was old and well known in the art of accessing patient information at the time of the filing to perform displaying a map of a hospital floor; wherein (a) the map simultaneously displays first and second rooms of the hospital floor (Moore, fig. 9A and paragraphs [0100]-[0102] show and discuss displaying a map of a hospital floor having multiple rooms.) and (c) a first nurse is assigned to the first room and a second nurse is assigned to the second room (Moore, paragraphs [0102] discusses that rooms housing patients which are associated with the user are highlighted. Paragraph [0003] discusses that the users may be physicians and other healthcare providers (i.e. a nurse as discussed in paragraph [0082]. Therefore, users, including nurses are associated with rooms of the hospital to enable the highlighting.); and 
receiving a first selection from the first physician and via the display, the first selection comprising the displayed first room (Moore, fig. 9B and paragraph [0104] show and discuss that the user can select a room 934 and/or a patient icon 936 (e.g., by providing touchscreen input to the graphical representation 930). In response to the user-selection, a patient window 960 can be displayed, the patient window 960 providing more detail patient data/information than provided in the patient icon 936.) to enable the user to visually recognize where their patients are located (Moore, paragraph [0102].)
Therefore, it would have be obvious to one of ordinary skill in the art of accessing patient information at the time of the filing to modify the displayed association/assignment and selection data of Vialgo to include the limitations above, as taught by Moore, in order to enable the user to visually recognizes where their patients are located. For example, screen 400 of fig.4 of Vialgo could be accessed using the method show in figs 9A-9B of Moore.
Vialgo as modified by Moore does not appear to explicitly disclose displaying (a) a first profile of the first nurse, and (b) a location of the first nurse on the map, both in response to receiving the first selection.
Hargis teaches that it was old and well known in the art of hospital communication systems at the time of the filing to perform displaying on the map, to the first physician, a location of the first nurse (Hargis, paragraphs [0062] and [0110]-[0111] discusses providing a map of the floor that easily tracks the last known location of either nurses or patients. A nurse may find the last known location of another nurse by looking up the name in a “my nurses” page.).
Therefore, it would have been obvious to one of ordinary skill in the art of hospital communication systems at the time of the filing to modify the displaying of the care team information of Vialgo as modified by Moore, to perform displaying on the map, to the 

Regarding claim 2, Vialgo as modified by Moore and Hargis further discloses displaying a first profile of the first patient in response to receiving the first selection (Fig. 4 and paragraphs [0038] show and discuss displaying detailed information for the selected patient, construed as a profile of the patient.); 
receiving a third selection, the third selection comprising a communication method from the first physician in response to displaying the first profile of the first patient (Figs. 4-5 and paragraphs [0038]-[0039] show and discuss that once the desired information is reviewed and/or selected, the first clinician can select the indicator from call display area 414 or the text message button 416.); 
sending a communication from the first physician Figs. 5-6 and paragraphs [0039]-[0040] show and discuss the clinician calling and text messaging a member of the care team using the call display area or the text message button.); 
Paragraphs [0031] and [0038] discuss that family contacts are associated with the patient.).
Vialgo as modified by Moore and Hargis does not appear to explicitly disclose sending a communication from the first physician to a first family member in response to receiving the third selection, however, figures  5-6 of Vialgo shows that contact lists are provided to send communications, therefore, it would be obvious that the family contacts shows in figure 4 of Vialgo would allow the physician to send communications to the family contacts.

Regarding claim 3, Vialgo as modified by Moore and Hargis further discloses displaying a first profile of the first patient in response to receiving the first selection (Figs. 3-4 and paragraphs [0038] show and discuss displaying detailed information for the patient selected from the patient list, construed as a profile of the patient.).

Regarding claim 4, Vialgo as modified by Moore and Hargis further discloses displaying first and second communication content to the first physician (Fig. 4 and paragraph [0038] show and discuss displaying context information which may be selected to be communicated to another user.); 
receiving a fourth selection, the fourth selection comprising the first communication content (Fig. 4 and paragraph [0038] show and discuss selecting the context information that the clinician wants to be communicated to another user.); and 
Fig. 6 and paragraph [0040] show and discuss communicating only the selected context information to the user, which may be a family member as discussed in the rejection of claim 2 above.).

Regarding claim 6, Vialgo as modified by Moore and Hargis further discloses receiving a third selection, the third selection comprising the second room, from the first physician (Fig. 3 and paragraph [0037] discuss receiving a selection of a patient form the patient list, which also be a selection of a patient room as taught by Moore in the rejection of claim 1 above. Different rooms may be selected as shown in Moore, figs 9A-9B.); 
displaying a second profile of the second nurse, but not displaying the first profile of the first nurse, in response to receiving the third selection (Figs. 4-5 and paragraphs [0038]-[0039] show and discuss displaying care team information for the selected patient which includes information of the nurse on the care team for the patient, construed as a profile. Different rooms/patients having different care teams would only display care team information for that patient/room and not the care team information for another patient/room.); 
receiving a fourth selection, the fourth selection comprising a communication method from the first physician in response to displaying the second profile of the second nurse (Figs. 4-5 and paragraphs [0038]-[0039] show and discuss that once the desired information is reviewed and/or selected, the first clinician can select the indicator from call display area 414 or the text message button 416.); 
sending a communication from the first physician to the second nurse, but not to the first nurse, in response to receiving the fourth selection (Figs. 5-6 and paragraphs [0039]-[0040] show and discuss the clinician calling and text messaging a member of the selected care team using the call display area or the text message button.).

Regarding claim 7, Vialgo as modified by Moore and Hargis further discloses wherein the communication from the first physician to the first nurse includes communication content that already existed before displaying the first profile of the first nurse (Paragraph [0028] and [0038] discusses that the context information is selected for communicating to another user. The context information provided by an HIS and EMR, which exists regardless of what is information is currently displayed.).

Regarding claim 8, Vialgo as modified by Moore and Hargis further discloses receiving a communication from the first nurse to the first physician in response to the communication from the first physician to the first nurse (Fig. 6 shows the communications sent as a text message, which enables sending and receiving messages as part of a discussion as discussed in paragraph [0038].).

Regarding claim 10, Vialgo as modified by Moore and Hargis further discloses displaying a first profile of the first patient (Fig. 4 and paragraphs [0038] show and discuss displaying detailed information for the selected patient, construed as a profile of the patient.); 
receiving a third selection of a communication method from the first nurse in response to displaying the first profile of the first patient (Figs. 4-5 and paragraphs [0038]-[0039] show and discuss that once the desired information is reviewed and/or selected, the first clinician can select the indicator from call display area 414 or the text message button 416. Paragraph [0022] discusses that clinician may be a nurse.); 
sending a communication from the first nurse Figs. 5-6 and paragraphs [0039]-[0040] show and discuss the clinician calling and text messaging a member of the care team using the call display area or the text message button.).
Vialgo as modified by Moore and Hargis does not appear to explicitly disclose sending a communication from the first nurse to a first family member in response to receiving the third selection.
Hargis teaches that it was old and well known in the art of hospital communication systems at the time of the filing to perform sending a communication from the first nurse to a first family member in response to receiving the third selection (Hargis, paragraphs [0049] and [0096] discuss that the system allows nurses to communicate directly with patients, which may include a family member of the patient.) to simplify this contacting process between the patient/family member and the appropriate personnel (Hargis, paragraph [0004] and [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art of hospital communication systems at the time of the filing to modify the sending of 

Regarding claim 11, Vialgo as modified by Moore and Hargis does not appear to explicitly disclose displaying a first question to the first patient; receiving a first answer in response to displaying the first question to the first patient; and displaying a result in response to receiving the first answer.
Hargis teaches that it was old and well known in the art of hospital communication systems at the time of the filing to perform displaying a first question to the first patient; receiving a first answer in response to displaying the first question to the first patient; and displaying a result in response to receiving the first answer (Hargis, figs 22-23 and paragraphs [0051]-[0052] discuss a nurse communicating with a patient via text messages such that message between a patient are nurse are received, responded to and displayed. This may include a patient or nurse asking a questions and a nurse or patient answering the questions. The result of “responded” is displayed as a result of concluding the conversation. Also see paragraph [0058] which teaches that the messages may include asking the patient questions, receiving a patient answer and displaying a result of the answer.) to simplify this contacting process between the patient and the appropriate personnel (Hargis, paragraph [0004] and [0096]).


Regarding claim 12, Vialgo as modified by Moore and Hargis does not appear to explicitly disclose displaying a first question to the second patient; receiving a second answer in response to displaying the first question to the second patient; and displaying a result in response to receiving the second answer.
Hargis teaches that it was old and well known in the art of hospital communication systems at the time of the filing to perform displaying a first question to the second patient; receiving a second answer in response to displaying the first question to the first patient; and displaying a result in response to receiving the first answer (Hargis, figs 22-23 and paragraphs [0051]-[0052] discuss a nurse communicating with a patient via text messages such that message between a patient are nurse are received, responded to and displayed. This may include a patient or nurse asking a questions and a nurse or patient answering the questions. The result of “responded” is displayed as a result of concluding the conversation. Also see paragraph [0058] which teaches that the messages may include asking the patient questions, receiving a patient answer and displaying a result of the answer. This question may be asked to multiple patients.) to simplify this contacting process between the patient and the appropriate personnel (Hargis, paragraph [0004] and [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art of hospital communication systems at the time of the filing to modify the sending of communications of Vialgo as modified by Moore and Hargis, to include displaying a first question to the second patient; receiving a second answer in response to displaying the first question to the second patient; and displaying a result in response to receiving the second answer, as taught by Hargis, in order to simplify this contacting process between the patient member and the appropriate personnel.

Regarding claim 13, Vialgo as modified by Moore and Hargis further discloses displaying the map of the hospital floor to the first physician via the display (Moore, figs. 9A-9B as incorporated in the rejection of claim 1 above.), wherein the display is coupled to at least one antenna (Paragraphs [0021] and [0027] discusses that the user device communication may be done wirelessly, which requires an antenna, which would be coupled to the display of the user device.); 
storing the first selection in the at least one memory (Paragraph [0021] discusses that the user device utilizes RAM. RAM stores working data, which would include selections of GUI elements.); and 
sending the communication from the first physician to the first nurse via the at least one antenna (Figs. 5-6 and paragraphs [0039]-[0040] show and discuss the clinician calling and text messaging a member of the care team using the call display area or the text message button. This may be done wirelessly, which would utilize an antenna, as discussed in paragraph [0021].).

Regarding claim 14, Vialgo as modified by Moore and Hargis further discloses receiving a third selection from the first physician and via the display, the third selection comprising at least one of the displayed second room and the displayed second patient identifier (Figs. 3-4 and paragraph [0037] show and discuss that selecting a patient demographic bar, which include the patient identifier (i.e. patient name) to move from screen 300 to screen 400. Multiple different patients may be selected); and 
sending a communication from the first physician to the second nurse in response to receiving the third selection(Figs. 5-6 and paragraphs [0039]-[0040] show and discuss the clinician calling and text messaging a member of the care team using the call display area or the text message button. For different patients, different care team members (i.e. nurses) would be communicated with.).

Regarding claim 16, Vialgo as modified by Moore and Hargis further discloses simultaneously displaying on the map, to the first physician, locations of the first and second nurses before receiving the first selection (Hargis, paragraphs [0062] and [0111], as incorporated in claim 1 above discuss that a map of a hospital may show where patients and nurses are location to easily track the last known location of either nurses or patients.). For example the map of Vialgo as modified by Moore could display the location of all the nurses assigned to patients which are also assigned to the user when viewing the patients on the map and before the first selection.

Regarding claims 19-20: all limitations as recited have been analyzed and rejected with respect to claims 1, 3 and 6.  Claims 19-20 recited limitations corresponding to the claims 1, 3 and 6 which are rejected using Vialgo, Moore and Hargis. Claims 19-20 do not teach or define any new limitations beyond claims 1, 3 and 6 with the exception of storing assignments in memory, which is taught by Moore in paragraphs [0060] and [0062] which discuss indexes which maps patient to providers, patients to facilities, and providers to facilities; therefore claims 19-20 are rejected under the same rationale.

Claims 9 rejected under 35 U.S.C. 103 as being unpatentable over Vialgo et al. (U.S. Pub. No. 2014/0100873) in view of Moore (U.S. Pub. No. 2014/0278488), Hargis (U.S. Pub. No. 2016/0027289) and Traughber et al. (U.S. Pub. No. 2012/0278104).
Regarding claim 9, Vialgo as modified by Moore and Hargis further discloses displaying the map of the hospital floor to the first nurse (Paragraph [0022] discusses that the clinician using the system may be nurse. The displayed map of Moore as discussed in the rejection of claim 1 above would be displayed to a nurse.). 
Vialgo as modified by Moore and Hargis does not appear to explicitly disclose displaying on the map, to the first nurse, a location of the first physician in response to sending the communication from the first physician to the first nurse.
Traughber teaches that it was old and well known in the art of healthcare provider communication at the time of the filing to perform displaying, to the first nurse, Traughber, paragraph [0436] discusses providers can call for a Staff Assist, signaling the appropriate staff with both visual and audio queues on their devices as to the provider's location who initiated the Staff Assist.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare provider communication at the time of the filing to modify the method/system of Vialgo as modified by Moore and Hargis to perform displaying, to the first nurse, a location of the first physician in response to sending the communication from the first physician to the first nurse, as taught by Traughber, and such that the location is displayed on the map, as taught by Moore, in order to provide staff which are requested for assistance with the location of the physician requesting assistance. For example, the visual queues of the location in Traughber would be a location on a map as taught by Moore.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vialgo et al. (U.S. Pub. No. 2014/0100873) in view of Moore (U.S. Pub. No. 2014/0278488), Hargis (U.S. Pub. No. 2016/0027289) and Girardeau et al. (U.S. Pub. No. 2014/0266642).
Regarding claim 15, Vialgo as modified by Moore and Hargis further discloses sending the communication from the first physician to the first nurse after receiving both of the first and third selections; sending the communication from the first physician to the second nurse after receiving both of the first and third selections (Figs. 3-6 show that the user may make selections of different patients and then go back to the list of patients before sending communications to care team members. Also see paragraph [0037].).
Vialgo as modified by Moore and Hargis does not appear to explicitly disclose wherein the communication from the first physician to the first nurse and the communication from the first physician to the second nurse are both included in a batch communication with one another.
Girardeau teaches that it was old and well known in the art of caregiver rounding at the time of the filing wherein the communication from the first physician to the first nurse and the communication from the first physician to the second nurse are both included in a batch communication with one another (Girardeau, fig. 2 shows a rounding screen for a particular patient as described in paragraph [0032]. The screen includes an emergency icon and assist icon which send simultaneously a call message to a designated response team of people. The response teams are set up at the discretion of administrators of system 10 within healthcare facilities as described in paragraph [0040]. This is done without seeing information regarding the nurse.) to provide an improvement in healthcare information technology systems from the standpoint of patient rounding (Girardeau, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of caregiver rounding at the time of the filing to modify the communications of Vialgo as modified by Moore and Hargis such that the communication from the first physician to the first nurse and the communication from the first physician to the second nurse are both included in a batch communication with one another, as taught by Girardeau, in order to provide an improvement in healthcare information technology systems from the . 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vialgo et al. (U.S. Pub. No. 2014/0100873) in view of Moore (U.S. Pub. No. 2014/0278488) and Girardeau et al. (U.S. Pub. No. 2014/0266642).
Regarding claim 17, Vialgo discloses at least one non-transitory machine-readable medium having stored thereon data which, if used by at least one machine, causes the at least one machine to perform operations (Paragraph [0007]) comprising: 
displaying to a first physician, via a display coupled to the at least one processor and at least one memory, at least one of: Fig. 3 and paragraph [0037] show and discuss a user device screen display that depicts list display area 400 that displays a patient list of demographic bars that displays context associated with a particular patient. Context includes patient name 336, date of birth 338, allergies 340, and location 342.  Also see paragraphs [0028]-[0028] which discuss that the user device has a computer processor and is used by a clinician.)
wherein Fig. 3 and paragraphs [0021] and [0037] show and discuss that the patients are associated with a patient name (i.e. patient identifier) and location (i.e. room number LD4C).), (b)(iv) a first nurse is assigned Fig. 5 and paragraphs [0021] and [0038]-[0039] show and discuss that the patient names are associated with a care team for the patient which includes a nurse. Also see paragraph [0037] which discusses that patients that are assigned to clinicians.); 
receiving a first selection from the first physician and via the display, the first selection comprising at least one of Figs. 3-4 and paragraph [0037] show and discuss that selecting a patient demographic bar, which include the patient identifier (i.e. patient name) to move from screen 300 to screen 400.); 
sending a communication from the first physician to the first nurse and not the second nurse, in response to receiving the first selection (Figs. 5-6 and paragraphs [0039]-[0040] show and discuss the clinician calling and text messaging a member of the care team using the call display area or the text message button. This would send communications only to care team members associated with that patient and not care team members associated with a different patient.).
Vialgo does not appear to explicitly disclose displaying (a)(i) a map of a hospital floor; wherein (b)(i) the map simultaneously displays first and second rooms of the hospital floor; wherein (b)(ii) a first nurse is assigned to the first room and a second nurse is assigned to the second room; the first selection comprising the displayed first Moore, fig. 9A and paragraphs [0100]-[0102] show and discuss displaying a map of a hospital floor having multiple rooms.);
wherein (b)(ii) a first nurse is assigned to the first room and a second nurse is assigned to the second room (Moore, paragraphs [0102] discusses that rooms housing patients which are associated with the user are highlighted. Paragraph [0003] discusses that the users may be physicians and other healthcare providers (i.e. a nurse as discussed in paragraph [0082]. Therefore, users, including nurses are associated with rooms of the hospital to enable the highlighting.); and 
receiving a first selection from the first physician and via the display, the first selection comprising at least one of the displayed first room (Moore, fig. 9B and paragraph [0104] show and discuss that the user can select a room 934 and/or a patient icon 936 (e.g., by providing touchscreen input to the graphical representation 930). In response to the user-selection, a patient window 960 can be displayed, the patient window 960 providing more detail patient data/information than provided in the patient icon 936.) to enable the user to visually recognize where their patients are located (Moore, paragraph [0102].)

Girardeau teaches that it was old and well known in the art of caregiver rounding at the time of the filing to send communications without displaying a first profile of the first nurse to the first physician between receiving the first selection from the first physician and sending the communication from the first physician to the first nurse (Girardeau, fig. 2 shows a rounding screen for a particular patient as described in paragraph [0032]. The screen includes a call RN icon which calls a nurse which is assigned to the patient as described in paragraph [0040]. This is done without seeing information regarding the nurse.) to provide an improvement in healthcare information technology systems from the standpoint of patient rounding (Girardeau, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of caregiver rounding at the time of the filing to modify the screens of Vialgo as modified by Moore to send communications without displaying a first profile of the first nurse to the first physician between receiving the first selection from the first physician and sending the communication from the first physician to the first nurse, as taught by Girardeau, in order to provide an improvement in healthcare information technology systems from the standpoint of patient rounding. For example, screen 400 of Vialgo 

Regarding claim 18, Vialgo as modified by Moore and Girardeau further discloses displaying a first profile of the first nurse in response to receiving the first selection (Figs. 4-5 and paragraphs [0038]-[0039] show and discuss displaying care team information for the selected patient which includes information of the nurse on the care team for the patient, construed as a profile.); 
receiving a second selection, the second selection comprising a communication method from the first physician in response to displaying the first profile of the first nurse (Figs. 4-5 and paragraphs [0038]-[0039] show and discuss that once the desired information is reviewed and/or selected, the first clinician can select the indicator from call display area 414 or the text message button 416.); and 
sending a communication from the first physician to the first nurse in response to receiving the second selection (Figs. 5-6 and paragraphs [0039]-[0040] show and discuss the clinician calling and text messaging a member of the care team using the call display area or the text message button.).

Response to Arguments
Applicant's arguments filed October 22, 2021 regarding claim 5 being rejected under 35 U.S.C. §103 have been fully considered but they are not persuasive. 
Applicant argues that Hargis does not teach that the map of nurse location is in response to the first selection. However, as discussed in the instant rejection, it is the Hargis teaches that the location of a nurse is found by looking up the nurse name on “My Nurses”, which when combined with Vialgo and Moore, could be the care team which is accessed via the first selection. Therefore it is the combination of Vialgo, Moore and Hargis which teaches that it is in response to the first selection. For example, the map of Moore could display the location of the first nurse in response to selecting a patient identifier/room and the first nurse from the care team list shown in fig. 5 of Vialgo. Put simply, the “my nurses” page of Hargis is would be the care team of Vialgo such that selection of a nurse on the care team would display the last known location of the selected nurse and the map of Moore.

Applicant’s arguments filed October 22, 2021 regarding claim 15 being rejected under 35 U.S.C. §103 have been considered but are moot in view of the new ground of rejection.
Applicant’s comments are appreciated as it helps clarify the claim language and intent. It is suggested that the Applicant refine claim 15 such that broad interpretation applied above is no longer reasonable in order to overcome the prior art of record. 

Applicant's arguments filed October 22, 2021 regarding claims 2, 4 and 10 being rejected under 35 U.S.C. §103 have been fully considered but they are not persuasive. 
Applicant argues that Hargis is concerned with allowing patients and visiting family members to communicate with a caregiver via video conferencing and does not teach claim 2 when viewed as a whole. Hargis was used only to explicitly show that communications can take place between a caregiver and a family member. However, upon further consideration, Vialgo provides enough disclosure to teach claim 2 as described above. 

Applicant’s arguments filed October 22, 2021 regarding claim 17 being rejected under 35 U.S.C. §103 have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686